Louis Taubman (Admitted NY) Email lou@lhttlaw.com June 4, 2010 U.S. Securities and Exchange Commission Division of Corporate Finance 100 F. Street, N.E. Washington, D.C. 20549 Attn:Mr. Wyman Re: Tianyin Pharmaceutical Co., Inc. Form 10-K for the Fiscal Year Ended June 30, 2009 File No. 001-34189 Dear Mr. Wyman: I am counsel to Tianyin Pharmaceutical Co., Inc. (“Tianyin”).Tianyin received your comment letter May 28, 2010 regarding the above referenced Annual Report on Form 10-K.On behalf of my client, I am writing to inform you that Tianyin intends to file its response to your letter, as well as the amended 10-K on or before June 30, 2010.Please feel free to contact the undersigned if you have any questions regarding the Form 10-K or this letter. Very truly yours, LESER HUNTER TAUBMAN & TAUBMAN By: Louis Taubman, Attorney at Law cc: Dr. Jiang, Tianyin Pharmaceutical Co., Inc. CEO
